Motion to dispense with printing granted insofar as to permit the appeal to be heard upon the original record, without printing the same, and upon typewritten or mimeographed appellants’ points, on condition that the appellants serve one copy of the typewritten or mimeographed appellants’ points upon the attorney for respondents and file 6 typewritten or 19 mimeographed copies of appellants’ points, together with the original record, with this court on or before 12 noon on June 15, 1962, with notice of argument for June 21,1962, said appeal to he argued or submitted when reached. Respondents’ points are to be served and filed on or before 12 noon on June 20, 1962. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.